DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1- 25 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over De Haas et al (US20170257140) hereinafter De Haas in view of Hakkarainen et al (US20030151430) hereinafter Hakkarainen.


As to claim 1, De Haas discloses a method for reducing ringing on a controller area network (CAN) bus, Figs. 3, paras. 0037, 0038) said method comprising the siens of: providing a GAN transceiver having a CAN bus driver coupled to a CAN bus, and matching impedance of the CAN bus with an impedance matching unit (Fig. 3, para. 039).
Ds Haas does not explicitly disclose Wherein the impedance matching unit comprises an operational transconductance amplifier (OTA) and where in the OTA comprises differential inputs coupled to the CAN bus and differential outputs coupled to the CAN bus.
Hakkarainen teaches in Fig. 2 Wherein the impedance matching unit comprises an operational transconductance amplifier (OTA) (209) and where in the OTA comprises differential inputs coupled to the CAN bus and differential outputs coupled to the CAN bus (para. 0033).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the transceiver of Hakkarainen in the system of De Haas to enable accurate functional (para. 0005).

As to claims 6, 16, De Haas discloses the method for reducing ringing on a controller area network (CAN) bus, said method comprising the steps of: providing a CAN transceiver having a CAN bus driver coupled to a CAN bus , and matching impedance of the CAN bus with an impedance matching unit, wherein the impedance matching unit comprises a back-to-back connected RON regulated transistor pair and a gate control circuit Fig.2 where the transceivers 101 and 102 and paras. 0044, 0045)
As to claim 12, De Haas discloses a system for reducing ringing on a controller area network (CAN) bus, said system comprising: a CAN SIC (Signal Improvement Capability) transceiver having a CAN bus driver coupled to a CAN bus, and an impedance matching unit selectively coupled to the CAN bus (Fig. 3. with detection and switch control to manage ringing on the bus, paras. 0037, 0038).
Hakkarainen teaches in Fig. 2 Wherein the impedance matching unit comprises an operational transconductance amplifier (OTA) (209) and where in the OTA comprises differential inputs coupled to the CAN bus and differential outputs coupled to the CAN bus (para. 0033).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the transceiver of Hakkarainen in the system of De Haas to enable accurate functional (para. 0005).

As to claims 2, and 13, De Haas discloses the method comprising, wherein the impedance matching unit is connected to the CAN bus when the CAN bus driver is in a CAN bus dominant state and disconnected when the CAN bus driver is in a CAN bus recessive state (Fig. 4, and para, 0045).

As to claim 3, De Haas discloses the method comprising, wherein the impedance matching unit is coupled to the CAN bus during and for a short time after the CAN bus driver transitions from driving the CAN bus from a CAN bus dominant state to a CAN bus recessive state (Fig. 4, and para. 0048),

As to claim 14, De Haas discloses the method, wherein the impedance matching unit comprises an operational transconductance amplifier (OTA) (Fig. 3, and OTA 311/212, paras. 0038, 0039}.

As to claims 5, and 15 De Haas discloses the method comprising coupling the impedance matching unit to the CAN bus during and for a short time after the CAN bus driver transitions from driving the CAN bus from a CAN bus dominant state to a CAN bus recessive state (Fig. 3, and para. 0044).

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over De Haas in view of Hakkarainen and in further view of Lakshmi et al (US20160142043) hereinafter Lakshmi.

 As to claim 20, De Haas discloses an apparatus for reducing ringing on a controller area network (CAN) bus, comprising: a CAN bus driver for driving a CAN bus, and an impedance matching unit for selectively coupling ta the CAN bus (Fig. 3, with detection and switch control to manage impedance on the bus, paras. 0037, 0038).
De Haas does not explicitly disclose a slew rate circuit for controlling CAN bus driver slew rate.
Lakshmi teaches in Fig. 3 of a slew rate circuit for controlling CAN bus driver slew rate (para. 0074). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the rate control circuitry of Lakshmi in the system of De Haas to manage the drive to reduce the ill effects of spurious elements, (para. 0005).

As to claim 21, De Haas discloses the method, wherein the impedance matching unit comprises an operational transconductance amplifier (OTA) (Fig. 3, and OTA 311/212, paras. 0038, 0039}.

As to claim 22, De Haas discloses the method for reducing ringing on a controller area network (CAN) bus, said method comprising the steps of: providing a CAN transceiver having a CAN bus driver coupled to a CAN bus , and matching impedance of the CAN bus with an impedance matching unit, wherein the impedance matching unit comprises a back-to-back connected RON regulated transistor pair and a gate control circuit Fig.2 where the transceivers 101 and 102 and paras. 0044, 0045).

Allowable Subject Matter
Claims 7-11, 14, and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 7, and 17 and its dependents thereof are allowed because the prior art either alone or in combination fail to anticipate or render obvious, the claimed limitation of
“providing a CAN transceiver having the CAN bus driver coupled to a CAN bus wherein
the CAN bus driver comprises slew rate control, and matching impedance of the CAN
bus with an impedance matching unit, and further comprising the step of controlling
CAN bus driver slew rate within said CAN bus driver so as to reduce high frequency
signals on the CAN bus”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 4, 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ANTHONY DALEY whose telephone number is (571)272-3625. The examiner can normally be reached 7 - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571 2724176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.D/           Examiner, Art Unit 2184  


/HENRY TSAI/           Supervisory Patent Examiner, Art Unit 2184